Case 3:13-cv-00221-RLY-MPB Document 267 Filed 05/21/20 Page 1 of 1 PageID #: 3179




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              EVANSVILLE DIVISION

  PEGGY JO SMITH,                                 )
                                                  )
                              Plaintiff,          )
                                                  )
                         v.                       )      No. 3:13-cv-00221-RLY-MPB
                                                  )
  PROFESSIONAL TRANSPORTATION                     )
  INC., and                                       )
  RONALD D. ROMAIN, individually and as           )
  president and secretary of Professional         )
  Transportation, Inc.,                           )
                                                  )
                              Defendants.         )

                                       FINAL JUDGMENT

         The court, having granted Defendants' Motion for Summary Judgment, now enters

  final judgment in favor of Defendants and against Plaintiff.

  SO ORDERED this 21st day of May 2020.

                                                          s/RLY

  Roger A.G. Sharpe, Clerk
  United States District Court

  ______________________
  By: Deputy Clerk




  Distributed Electronically to Registered Counsel of Record.
